Citation Nr: 1522101	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  08-25 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome (CTS) of the right wrist.

2.  Entitlement to service connection for disc dissection of C6-C7 (claimed as neck pain and bulging disc with muscle spasm).

3.  Entitlement to an initial rating in excess of 20 percent for a right rotator cuff tear and repair with osteoarthritis.

4.  Entitlement to an initial rating in excess of 10 percent for residuals of a Baker's cyst of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran has reported that she served in the Army Reserves from 1983 to 2006.  It is unclear from the record, as to what periods of service were active duty, active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran filed a Notice of Disagreement with the December 2013 rating decision, which granted service connection for a scar of the right shoulder, with an assigned noncompensable rating.  The RO issued a Statement of the Case in October 2014.  The Veteran did not perfect her appeal.  See 38 C.F.R. § 20.302(b) (a substantive appeal must be filed within 60 days from the date that the agency mails the Statement of the Case or within 1 year from the date that the rating decision is mailed).  Therefore, that issue is not before the Board for review. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to an initial rating in excess of 20 percent for right rotator cuff tear and entitlement to service connection for right hand carpal tunnel syndrome and cervical spine dissection are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the period on appeal, the Veteran's left knee disability has been manifested by slight limitation of motion and pain; it has not been manifested by limitation of flexion less than 90 degrees or any limitation of extension; there is no objective evidence of instability, recurrent subluxation, or dislocated cartilage with current episodes of locking with effusion into the joint.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for residuals of Baker's cyst of the left knee have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.40, 4.41, 4.59, 4.71a, Diagnostic Codes 5256, 5257, 5258, 5260, 5261, 5262, 5263 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In September 2005, the agency of original jurisdiction (AOJ) sent a letter to the Veteran providing the notice required for the initial claim of service connection for left leg pain.  The notice included information concerning how rating and effective dates are assigned. Service connection was subsequently granted for residuals of Baker's cyst of the left knee, and the Veteran appealed the assigned 10 percent rating, effective February 23, 2005.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Regarding the duty to assist, VA obtained the Veteran's service treatment records and VA treatment records. The Veteran was also afforded VA examinations in May 2006 and December 2011.  These examinations were adequate for rating purposes because the examiners reviewed the Veteran's claims file; documented the Veteran's statements; conducted appropriate examinations and provided a detailed report of their findings.  Accordingly, the Board finds that the VA has met its duty to assist. Therefore, the Board will address the merits of the claim.

II. Rating Criteria 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2014).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1 (2014).

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991).



III.  Increased Rating for a Left Knee Disability

The Veteran's left knee disability has been rated 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Normal ranges of motion of the knee are to zero degrees in extension, and to 140 degrees in flexion. 38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5256 provides ratings for ankylosis of the knee. Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling. Extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more is to be rated 60 percent disabling.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5257 provides ratings for recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257. See VAOPGCPREC 23-97.  When X-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain. See VAOPGCPREC 9-98.

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. 38 C.F.R. § 4.71a.  Diagnostic Code 5259 provides a 10 percent rating for symptomatic removal of the semilunar cartilage. 
Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg. Flexion of the leg limited to 60 degrees is rated noncompensable (zero percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04. (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint).

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg. Extension of the leg limited to 5 degrees is rated noncompensably (zero percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling. 

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula. Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling. Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling. 38 C.F.R. § 4.71a .

Diagnostic Code 5263 provides a maximum 10 percent evaluation for genu recurvatum. 

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.
An August 2004 line of duty report indicates that the Veteran complained of pain in the left inner thigh and knee.  

A June 2005 medical MRI and report from Dr. B.O. indicates that there was a trace amount of joint fluid collection and a small Baker's cyst.  

The Veteran was afforded a VA examination in May 2006 where the Veteran reported intermittent weakness, stiffness fatigability, lack of endurance and instability in her left leg.  She rated the pain as 8 out of 10.  She reported that during a flare up, the pain is 10 out of 10.  She reported that in the morning she is able to walk without a limp, but by the end of the day, he left leg and knee are in pain and she limps.  She stated that her flare-ups can last for up to 3 days and occur on a weekly basis.  She reported that her knee affects her walking and she sometimes feels unsteady, although she has never fallen.  She reported that she has to keep her leg straight when she sits down to avoid pain.  She reported taking pain medication.  

On examination, the examiner noted no swelling or effusion of the left knee. The patellae appeared to track normally, without pain or crepitus with movement bilaterally.  There was tenderness to palpation over the left knee in the popliteal fossa.  The examiner noted a palpable bulge, which measured 3 centimeters, behind the left knee.  The medical and lateral joint lines were nontender to palpation.  Lachmen's test of the anterior and posterior showed no laxity.  The Veteran's range of motion was from 0 degrees of extension to 120 degrees of flexion, with a complaint of pain at 120 degrees.  After repetitive use testing, the pain began at 120 degrees of flexion.  Strength for left knee extension was 4 out of 5 and passive range of motion showed no change.  The Veteran reported that during a flare up, at the end of her busy day as a nurse, her range of motion for left knee flexion is additionally limited to 0 to 90 degrees of flexion.  

The Veteran was afforded a VA examination in December 2011 where the examiner noted the Veteran's 2004 diagnosis of Baker's cyst of the left knee.  The Veteran reported that her most recent corticol steroid injection was 6 months prior and that she has had a total of 4 injections.  The Veteran reported that the cyst increases in size with increased ambulation and that the pain is constant and chronic in nature.  She also reported that the pain increases with prolonged standing or walking and that her flare ups impact the function of her knee.  She reported that she treats flare ups with nonsteroidal anti-inflammatory drugs (NSAIDs) ace wraps, and sometimes, a knee brace.

On examination, the examiner noted that the Veteran had no limitation of extension of the left knee and was able to perform repetitive use testing with 3 repetitions.  The Veteran's post-test range of motion revealed flexion ending at 110 degrees and no limitation of extension.  Regarding functional loss, the Veteran had less movement than normal and pain on movement and palpation.  The Veteran had normal strength in her left knee flexion and extension; no anterior, posterior or medial-lateral instability.  There was no evidence or history of recurrent patellar subluxation or dislocation; no meniscal conditions or surgery or joint replacements.  The examiner noted that the Veteran uses a knee brace regularly as an assistive device.  

After careful review of the evidence, the Board finds that throughout the period on appeal, a rating in excess of 10 percent for the Veteran's residuals of left knee Baker's cyst is not warranted.  In this case, flexion was no less than 90 degrees, including limitation due to pain and her extension was not limited at all.  Consequently, as the Veteran's range of motion is much greater than required for a higher rating, an initial rating in excess of 10 percent is not warranted based on limitation of motion.  

Additionally, because there is no evidence of ankylosis, recurrent subluxation, lateral instability, dislocation of semi-lunar cartilage, genu recurvatum or malunion of the tibia and fibula, a higher evaluation is not warranted under another diagnostic code for the knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5262, 5263.  In this regard, the Board recognizes that the Veteran is reported to use assistive devices such as ace wraps and a knee brace.  Notwithstanding the use of such assistance, as noted above objective examination has not revealed the requisite pathology for a rating in excess of the currently assigned 10 percent under the aforementioned diagnostic codes. 

The Board has further considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.40 and 4.45 would warrant higher ratings.  See DeLuca, 8 Vet. App. at 202.  However, higher ratings in excess of 10 percent for the Veteran's left knee are not warranted with consideration of these provisions.  The Veteran's complaints of discomfort and pain have been considered and have been taken into account in the assignment of the 10 percent evaluation. Although the Veteran has pain on motion, she has not had a significant decrease in range of motion with repetitive testing.  While pain has been the primary problem experienced by the Veteran, the available medical evidence does not suggest that loss of function due to pain, weakness, etc. equate to limitation of flexion to 30 degrees or less or limitation of extension to 15 degrees or more.  As stated above, the Veteran's overall symptoms throughout the appeal period have remained relatively consistent, and most reflective of the assigned 10 percent disability rating.

IV.  Extraschedular Consideration 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to referral for consideration of an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of the Compensation to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected left knee disability are inadequate.  Specifically, the Veteran's service-connected left knee disability is manifested by signs and symptoms of pain and lack of endurance which impairs her ability to stand, sit, and walk for long periods.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee and leg provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a  Diagnostic Codes 5256, 5260, 5261 (providing ratings on the basis of ankylosis and limited flexion and extension).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in standing and walking for long periods.  In short, there is nothing exceptional or unusual about the Veteran's left knee disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

V.  Total Disability Rating

Lastly, a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)). However, the holding of Rice is inapplicable here because the evidence of record does not illustrate that the Veteran's service-connected left knee prevents her from obtaining and/or maintaining gainful employment; nor has the Veteran so contended.  At this point, therefore, there is no cogent evidence of unemployability and the issue of entitlement to a TDIU need not be addressed further.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for residuals of a Baker's cyst of the left knee, is denied.  


REMAND

First, the Veteran was afforded a VA examination in May 2012 where the examiner opined that the Veteran's carpal tunnel syndrome of the right hand was not caused by the service-connected shoulder disability.  The examiner reasoned that because the Veteran was also diagnosed with carpal tunnel of the left hand "it is more likely than not that her [left hand carpal tunnel syndrome] was coincident with the right rotator cuff but not caused by it."  However, the examiner does not address whether the right rotator cuff aggravates the right hand carpal tunnel syndrome.  See Allen v. Brown, 7 Vet. App. 439 (1995)(service connection available where a Veteran's non-service connected disability is aggravated by his service connected disability).  Consequently, the Board must remand the Veteran's claim for a medical opinion regarding whether the Veteran's right hand carpal tunnel syndrome is chronically worsened by the Veteran's service-connected right shoulder disability.  

Second, the Veteran at the May 2012 VA examination, the examiner noted that the Veteran had cervical disc disease while in service, but opined, "[the Veteran] had cervical disc disease while in service, this is not related to her [service connected] shoulder[,] but separate pathology."  The Board finds the May 2012 medical opinion to be inadequate for adjudication purposes.  Although the examiner was asked to opine whether the Veteran's neck disability was secondary to her service-connected shoulder disability, his opinion did not address service connection on a direct basis.  He alluded to the Veteran's in-service cervical disc disease, but did not provide an etiological opinion for service connection on a direct basis.  Therefore, on remand, the AOJ should obtain an addendum opinion from the May 2012 examiner, which addresses both direct and secondary service-connection and which provides a well-reasoned rationale.  

Third, in a September 2006 rating decision, the RO granted service connection for an in-service aggravation of a preexisting right rotator cuff tear and repair, with a 20 percent rating.  Based on the Veteran's preexisting disability, the RO reduced the Veteran's pre-service disability rating from her current rating (pre service rating of 10 percent minus post service rating of 30 percent).  The rating assigned will reflect only the degree of disability over and above the degree existing at the time of entrance into active service, and it is thus necessary to deduct from the present degree of disability the degree, if ascertainable, of the disability existing at the time of entrance into active service.  38 C.F.R. § 4.22 (2014).  The Veteran challenges the characterization of her rotator disability as a preexisting disability and the resulting reduction of her assigned rating.  

As mentioned above, there are unidentified periods of Reserve service, including active duty for training (ACDUTRA) and inactive duty for training (INACDTURA).  On remand, the AOJ should obtain verification of the character and type of the Veteran's service, including whether the Veteran was on active duty, ACUDTRA or INACDUTRA on August 11, 1994 (the day of the rotator cuff injury).  

For the purposes of determining service connection based on Reserve service, ACDUTRA means full-time training duty, where the service member is available for duty around-the-clock performed by the Reserve components. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Annual two-week training is an example of ACDUTRA.  Inactive duty training (INACDUTRA) is training duty, other than full time, performed by the Reserve components.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.
Finally, the Veteran's representative pointed out in the April 2015 Informal Hearing Brief, that there are missing service treatment records, specifically the 1987 and 1997 required periodic physicals and any physical after 2003.  On remand, efforts to locate the Veteran's missing physical examination reports should be made.  Additionally, if the records cannot be found or do not exist, the AOJ should document what efforts were made to locate the records.  

Accordingly, the case is REMANDED for the following action:

1.  Verify the character, type, and dates of the Veteran's service, including whether the Veteran was on active duty, ACUDTRA, or INACDUTRA on August 11, 1994 (the day of the rotator cuff injury).  Any correspondence directed to the Veteran must be sent to the most current address of record.

Document all efforts to locate such records, to include all correspondence.  If the records cannot be located or no such records exist, the Veteran must be notified accordingly.  38 C.F.R. § 3.159(e).  

2.  Obtain an addendum opinion from the May 2012 examiner (or an appropriate medical professional) regarding the Veteran's right hand carpal tunnel syndrome.  The Veteran's electronic claims folder, including a copy of this remand, must be available to the examiner for review.  If the examiner feels another examination is necessary, another examination should be scheduled.  The examiner is requested to offer an opinion as the following:

(a)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right hand carpal tunnel syndrome was incurred in or is otherwise related to the Veteran's service.

(b)  If not, whether it is at least as likely as not that the Veteran's right hand carpal tunnel syndrome is caused by her service connected shoulder disability. 

(c)  If not, whether it is at least as likely as not that the Veteran's right hand carpal tunnel syndrome is aggravated (i.e., worsened) by her service connected shoulder disability.  

If aggravation is found, the examiner should identify the percentage of disability which is attributable to the aggravation.  

The supporting rationale for all opinions expressed must be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given the medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Obtain an addendum opinion from the May 2012 examiner (or an appropriate medical professional) regarding the Veteran's cervical spine disability.  The Veteran's electronic claims folder, including a copy of this remand, must be available to the examiner for review.  If the examiner feels another examination is necessary, another examination should be scheduled.  The examiner is requested to offer an opinion as the following:

(a)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's cervical spine disability was incurred in or is otherwise related to the Veteran's service.

(b)  If not, whether it is at least as likely as not that the Veteran's cervical spine disability is caused by her service connected shoulder disability. 

(c)  If not, whether it is at least as likely as not that the Veteran's cervical spine disability is aggravated (i.e., worsened) by her service connected shoulder disability.  

If aggravation is found, the examiner should identify the percentage of disability which is attributable to the aggravation.  

The supporting rationale for all opinions expressed must be provided.  

The examiner's attention is directed to the May 2012 examination report which indicated that the Veteran had cervical disc disease in service.  The May 2012 examination report was inadequate because no rationale was provided for the opinion.  

4.  Ensure the development outlined above has been accomplished, that the examination reports are adequate, and then arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


